Kleinfeld, J.
(dissenting). I agree that the factual findings of the learned Referee should be confirmed and that the temporary suspension of the exercise of respondent’s office should be terminated. I disagree, however, with the recommendation that respondent be censured. The record before us does not warrant censure. To subject a judicial officer of the City of New York to censure, under circumstances such as appear in this record, would in my opinion serve to impede the due and efficient administration of justice.
*522The motion to confirm the Referee’s report should be granted in all respects except as to the recommended censure of respondent, and the temporary suspension of the exercise of his office should be terminated.
Nolan, P. J., Beldock, üghetta and Christ, JJ., concur in Per Curiam opinion; Kleinfeld, J., dissents, with opinion.
Motion to confirm the Referee’s report, including the recommendation of censure, granted; respondent is hereby censured accordingly, and the temporary suspension of the exercise of his office is hereby terminated.